Citation Nr: 1505706	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  09-41 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a left hip disorder, as secondary to service-connected right hip disorder.

3.  Entitlement to service connection for a sleep disorder.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse, N.H.


ATTORNEY FOR THE BOARD

J. O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1995 to December 2005.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from April 2009 and May 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

The issues of entitlement to service connection for a sleep disorder, entitlement to service connection for hypertension, and entitlement to service connection for a left hip disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  In a September 2012 rating decision, the RO granted the issue on appeal of entitlement to service connection for a neck disorder; therefore, there remains no case or controversy with respect to this issue.

2.  In a September 2012 rating decision, the RO granted the issue on appeal of entitlement to service connection for migraine headaches; therefore, there remains no case or controversy with respect to this issue.


CONCLUSIONS OF LAW

1.  There is no disputed question of law or fact as to whether service connection is warranted for a neck disorder, and the appeal is dismissed.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2014).

2.  There is no disputed question of law or fact as to whether service connection is warranted for migraine headaches, and the appeal is dismissed.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(d).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of law or fact in the determination being appealed.

As noted above, the Veteran's claims of entitlement to service connection for a neck disorder and entitlement to service connection for migraine headaches have already been granted by the RO and there are no remaining allegations of error of law or fact for appellate consideration on these issues.  Accordingly, the Board lacks jurisdiction and these appeals will be dismissed.


ORDER

The appeal of the issue of entitlement to service connection for a neck disorder is dismissed.

The appeal of the issue of entitlement to service connection for migraine headaches is dismissed.


REMAND

Additional development is required before the issues on appeal are decided by the Board.  Specifically, new VA examinations are necessary on all remaining issues on appeal, for the reasons discussed below.  Further, the claims file is still missing the Veteran's VA dental records which are integral to adjudicating the issues of entitlement to service connection for hypertension and entitlement to service connection for sleep apnea.  Further, the claims file does not contain the Veteran's updated Tricare records from Reynolds Army Hospital in Ft. Sill, Oklahoma.  On remand, these records must be obtained and associated with the record.

Left Hip Disorder

The Veteran underwent a VA examination in March 2012 to determine the etiology of his claimed left hip disorder.  The examiner determined the Veteran's left hip disorder was "less likely than not" related to the Veteran's active duty service, reasoning that xrays were normal and that "there [was] no history of an abnormal gait that would cause added pressure to the joint causing inflammation or injury."  The examiner clearly based this opinion on an inaccurate factual premise, as the record is replete with documentation that due to a service-connected right hip injury in 2004 the Veteran placed more weight on his left lower extremity.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an incomplete or inaccurate factual premise).  Therefore, on remand, the Veteran must be afforded a new examination to assess the etiology of his claimed left hip disorder by a medical professional other than the March 2012 examiner.

Sleep Disorder

The Veteran underwent a March 2012 VA examination to determine the etiology of his claimed sleep disorder.  The Board notes that the record contains an October 2010 sleep study conducted by a private physician where the Veteran's sleep disorder was diagnosed as obstructive sleep apnea.  The March 2012 VA examiner opined that the Veteran's sleep disorder was "less likely than not" related to service.  The VA examiner reasoned that the Veteran did not have physical characteristics which would put him at high risk for sleep apnea, that his most prominent symptoms of sleep difficulties during service were not consistent with symptoms of sleep apnea, and that sleep difficulty is a symptom of the Veteran's service-connected major depression and is not a separate diagnosis.

This opinion is flawed for several reasons.  First, the examiner failed to acknowledge the Veteran's contentions in the disability benefits questionnaire that he believed his snoring started toward the end of his Army career, that his wife said his snoring was "really bad," and that he has "snored himself awake a time or two."  Second, based on the examination report, it appears as if the VA examiner either failed to acknowledge the current diagnosis of sleep apnea or, as the Veteran's representative argued, determined that the Veteran did not have a current diagnosis of sleep apnea.  Finally, even assuming the VA examiner did internally acknowledge the diagnosis of sleep apnea, the medical opinion is ambiguous, and therefore, not probative.  Although the examiner found that the Veteran's "sleep difficulty" was a symptom of his service-connected major depressive disorder, the opinion is unclear as to what exactly the Veteran's "sleep difficulty" entailed, whether the symptoms of his "sleep difficulty" overlapped with symptoms of the Veteran's diagnosed sleep apnea, or whether the examiner was actually referring to the Veteran's sleep apnea as "sleep difficulty."  This ambiguous language does not lend itself to a probative opinion, and therefore, a new examination and opinion is required.  See Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008) (the Board may discount the value of an ambiguous medical opinion).

Further, in a December 2014 statement from the Veteran's representative, the issue of secondary service connection was raised.  The representative argued that the Veteran's sleep apnea may have been caused by the Veteran's service-connected neck disorder because it affected his airway.  The representative also argued the Veteran's missing VA dental records may provide more information about the Veteran's tongue, mouth, palate, and throat.  Moreover, the representative seemingly argued that the Veteran's depression may have caused his sleep apnea.

Accordingly, on remand the Veteran's VA dental records must first be obtained and associated with the claims file.  Next, the Veteran must be afforded a new examination by a medical professional other than the March 2012 examiner.  The new examiner must consider entitlement to service connection for sleep apnea on both a direct and secondary basis, and must specifically consider the contentions of secondary service connection raised by the Veteran's representative in the December 2014 statement.

Hypertension

The Veteran also underwent a May 2012 examination to determine the etiology of his hypertension.  The examiner found the Veteran's diagnosed hypertension was "less likely than not" related to his military service, explaining that although there was some evidence of pre-hypertension during active duty service, blood pressure readings consistent with hypertension were not shown until several years after service.  The examiner also stated that "[i]f pre-hypertension is a consideration, it was demonstrated during service."  This vague opinion appears to suggest that if evidence of pre-hypertension during service is a consideration in granting service connection, that the examiner would have provided an opinion in favor of the Veteran's claim.  The examiner, however, provided an opinion weighing against the Veteran's claim, yet failed to explain the distinction and/or relationship between elevated blood pressure readings constituting pre-hypertension and an actual diagnosis of hypertension.  See Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008); see also Nieves-Rodriguez v. Peake 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning).  Because the opinion is unclear and confusing, a new opinion is required.

Furthermore, in a December 2014 statement, the Veteran's representative raised the issue of secondary service connection, arguing that the Veteran's hypertension may have been caused by his service-connected depression or by his use of nonsteroidal anti-inflammatory drugs (NSAIDs) to treat his service-connected orthopedic disorders.  The representative also argued that the Veteran's missing VA dental records likely contain blood pressure readings, which may have a bearing on the outcome of the claim.

After the Veteran's missing VA dental records are obtained and associated with the file, the Veteran must be afforded a new VA examination and opinion by a medical professional other than the March 2012 examiner to determine the etiology of his diagnosed hypertension.  The examiner must consider service connection on both a direct and secondary basis, and must specifically address the Veteran's representative's contentions regarding secondary service connection.  The examiner must also thoroughly explain what evidence of pre-hypertension entails, how it is different from a diagnosis of hypertension, and whether pre-hypertension is a precursor to hypertension.  Additionally, if issuing a negative opinion, the examiner must thoroughly explain why the Veteran's pre-hypertension readings during service do not support a finding that the Veteran's current diagnosis of hypertension is related to service.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.

2.  Regardless of the Veteran's response, the RO must take all appropriate action necessary to obtain and associate with the claims file all outstanding treatment records.  Specifically, the RO must obtain all of the Veteran's outstanding VA medical and dental records from the VA Reynolds Army Hospital in Ft. Sill, Oklahoma.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

3.  Upon completion of the above development, the Veteran must be afforded the appropriate VA examination by a medical professional other than the March 2012 examiner to determine whether any currently or previously diagnosed left hip disorder found is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished, to include xrays.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed left hip disorder is related to the Veteran's active duty service.  The examiner must also state whether any currently or previously diagnosed left hip disorder is due to or aggravated beyond its natural progression by any service-connected disorder to include as due to the Veteran's service-connected right hip disorder.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  Upon completion of the above development, the Veteran must be afforded the appropriate VA examination by a medical professional other than the March 2012 examiner to determine whether any currently or previously diagnosed sleep disorder, to include sleep apnea, found is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed sleep disorder, to include sleep apnea, is related to the Veteran's active duty service.  The examiner must also state whether any currently or previously diagnosed sleep disorder, to include sleep apnea, is due to or aggravated beyond its natural progression by any service-connected disorder to include as due to the Veteran's service-connected depression or his service-connected neck disorder.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

5.  Upon completion of the above development, the Veteran must be afforded the appropriate VA examination by a medical professional other than the March 2012 examiner to determine whether any currently or previously diagnosed hypertension found is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed hypertension is related to the Veteran's active duty service.  The examiner must also state whether any currently or previously diagnosed hypertension is due to or aggravated beyond its natural progression by any service-connected disorder to include as due to the Veteran's service-connected depression or as due to the Veteran's use of nonsteroidal anti-inflammatory drugs (NSAIDs) to treat his service-connected orthopedic disorders.  The examiner must also discuss the Veteran's documented pre-hypertension in service and thoroughly explain (a) what evidence of pre-hypertension entails, (b) how it is 
different from a diagnosis of hypertension, and (c) whether pre-hypertension is a precursor to hypertension.  Additionally, if issuing a negative opinion, the examiner must thoroughly explain why the Veteran's pre-hypertension readings in-service do not support a finding that the Veteran's current diagnosis of hypertension is more likely than not related to service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

6.  The RO must notify the Veteran that it is his responsibility to report for all examinations scheduled and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  The examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any examination report is deficient in any manner, the RO must implement corrective procedures.

8.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO must readjudicate the Veteran's claim with consideration of all of the evidence of record.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  Thereafter, the case must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


